 1                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
 2                                                                  EASTERN DISTRICT OF WASHINGTON



 3                                                                   Oct 29, 2018
                                                                         SEAN F. MCAVOY, CLERK
 4                       UNITED STATES DISTRICT COURT
 5                      EASTERN DISTRICT OF WASHINGTON

 6
     RYAN C.,                                       No. 2:17-CV-0420-JTR
 7
 8                Plaintiff,                        ORDER GRANTING STIPULATED
 9                                                  MOTION FOR REMAND
                         v.                         PURSUANT TO SENTENCE FOUR
10                                                  OF 42 U.S.C. § 405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,
12
13                Defendant.

14
15         BEFORE THE COURT is the parties’ stipulated motion to remand the
16   above-captioned matter to the Commissioner for additional administrative
17   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 20.
18   Attorney Gary R. Penar represents Plaintiff; Special Assistant United States
19   Attorney Joseph John Langkamer represents Defendant. The parties have
20   consented to proceed before a magistrate judge. ECF No. 4. After considering the
21   file and proposed order, IT IS ORDERED:
22         1.    The parties’ Stipulated Motion for Remand, ECF No. 20, is
23   GRANTED. The above-captioned case is REVERSED and REMANDED to the
24   Commissioner of Social Security for further administrative proceedings pursuant to
25   sentence four of 42 U.S.C. § 405(g).
26         On remand, the administrative law judge (ALJ) will hold a de novo hearing
27   and issue a new decision. The ALJ shall: (1) further evaluate the opinion
28   evidence, including the evidence from Dr. Mueller and Dr. Schiopu; and (2) obtain

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   updated evidence from a medical and/or vocational expert, if warranted. The ALJ
 2   may take any other actions necessary to develop the record, and Plaintiff may
 3   present additional testimony and submit additional evidence.
 4         2.     Judgment shall be entered for PLAINTIFF in accordance with FED.
 5   R. CIV. P. 58.
 6         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 12, is
 7   STRICKEN AS MOOT.
 8         4.     An application for attorney fees may be filed by separate motion.
 9         The District Court Executive is directed to enter this Order, forward copies
10   to counsel, and CLOSE THE FILE.
11         DATED October 29, 2018.
12
13                               _____________________________________
                                           JOHN T. RODGERS
14                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
